IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 BURIEN COMMUNITIES FOR
 INCLUSION, a Washington political                    No. 77500-6-1
 committee,
                                                     DIVISION ONE
                       Respondent,
                                                      UNPUBLISHED OPINION
               V.

 RESPECT WASHINGTON, a
 Washington political committee, .

                       Appellant,

 KING COUNTY ELECTIONS; JULIE
 WISE, King County Director of
 Elections, in her official capacity at
 King County Elections; and CITY OF
 BURIEN,

                       Defendants.                   FILED: September 9, 2019


       APPELWICK, C.J. — On September 14, 2017, the trial court granted Burien
Communities for Inclusion (BC') a preliminary injunction, prohibiting Burien

Initiative 1 (Measure 1)from being placed on the November 2017 ballot. Respect

Washington appeals the preliminary injunction, arguing that (1) it violates the free

speech rights of the city of Burien's (City) voters,(2) the trial court erred in altering

the status quo, and (3) BCI failed to show substantial injury. It also contends that

Measure 1 is within the scope of the City's initiative power. We affirm.
No. 77500-6-1/2


                                       FACTS

       On January 9, 2017, the Burien City Council passed Ordinance 651

(Ordinance). The Ordinance is now codified at Burien Municipal Code (BMC)

2.26.010-.030. BMC 2.26.020 provides that "a City office, department, employee,

agency or agent shall not condition the provision of City services on the citizenship

or immigration status of any individual," except as otherwise required by law. It

prohibits City personnel from initiating any inquiry or enforcement action based

solely on a person's civil immigration status, race, inability to speak English, or

inability to understand City personnel or officers. BMC 2.26.020(4) And, it forbids

City officials from creating a registry for the purpose of classifying people on the

basis of religious affiliation, or conducting a study related to the collection of such

information. BMC 2.26.030.

       On July 7, 2017, Craig Keller, the campaign manager, treasurer, and officer

of Respect Washington, a Washington political committee submitted an initiative

petition to the City. The petition asked that an initiative repealing the Ordinance,

Measure 1,1 be submitted to a vote of the City's registered voters. In addition to

repealing the Ordinance, Measure 1 would add the following chapter to the BMC:

      New Chapter 9.20 is hereby added to the Burien Municipal Code
      "Public Peace, Morals and Welfare" to read as follows:
      9.20 Citizen Protection of Effective Law Enforcement: The City of
      Burien shall not regulate the acquisition of immigration status or
      religious affiliation unless such regulation is approved by a majority
      vote of the City Council and a majority vote of the people at a
      municipal general election.



       1 Both parties refer to this initiative as "Measure 1."

                                              2
No. 77500-6-1/3


      Two weeks later, the King County Department of Elections found that a

sufficient number of signatures had been submitted for Measure 1, and issued a

certificate of sufficiency. The Burien City Council then voted to place Measure 1

on the November 7, 2017 ballot.

       On September 8, 2017, Burien Communities for Inclusion (BCD, a

Washington political committee, filed a complaint for declaratory and injunctive

relief against Respect Washington, King County Elections, King County Director

of Elections Julie Wise, and the City. It sought a declaratory judgment that

Measure 1 is invalid, arguing in part that (1) it exceeds the scope of the City's

initiative power, and (2) the petition used to gather signatures violates RCW

35.21.005. It also asked the trial court to enjoin Measure 1 from being included on

the November 2017 ballot.

      Three days later, BCI sought and obtained a temporary restraining order

(TRO). The TRO prohibited King County Elections and Wise from placing Measure

1 on the November 7, 2017 ballot. As a result, King County removed Measure 1

from the ballot. In granting the TRO,the trial court ordered that, on September 13,

the matter be heard on a motion for a preliminary injunction, at which time the TRO

would expire.2 The deadline for King County Elections to send the ballots to the

printer was the next day, September 14.




      2 On September 12, 2017, BCI filed a motion for a preliminary injunction,
asking the trial court to enjoin King County Elections and Wise from including
Measure 1 on the ballot.

                                            3
No. 77500-6-1/4


       On September 14, 2017, the trial court granted BCI's motion for a

preliminary injunction. In doing so, it ordered the following;

       1. City of Burien Initiative Measure No. 1 ("Measure 1") is invalid on
          the grounds that(a) Measure 1 exceeds the scope of the initiative
          authority granted to the people of the City of Burien, that it is
          administrative in nature, and (b) the petition used to gather
          signatures for Measure 1 violated RCW 35.21.005 by deviating
          from the requirements for the contents and form of a petition, as
          set forth in RCW 35.17.240 through 35.17.360;
       2. Defendants King County Elections, Julie Wise, King County
          Director of Elections, and all agents of King County Elections are
          prohibited from including or placing Measure 1 on the November
          7, 2017 ballot.

Respect Washington appeals.3

                                   DISCUSSION

       Respect Washington makes six arguments.4 First, it argues that BC! is not

entitled to any relief because its complaint is barred by the statute of limitations



       3   Respect Washington did not seek a stay of the trial court decision.
Instead, on October 27, 2017, it filed a motion with this court, asking the court to
treat the order as an appealable order under RAP 2.2(a)(3), or, alternatively, to
grant discretionary review. On January 3, 2018, this court ordered that review
would go forward as an appeal. The court explained that, despite not obtaining a
declaratory judgment or permanent injunction, as a practical matter, BCI obtained
the relief it requested.
        4 As an initial matter, BCI argues that all of Respect Washington's claims
are moot. This case may be moot, because Measure 1 can no longer be placed
on the November 2017 ballot. See Randy Reynolds & Assocs., Inc. v. Harmon,
193 Wash. 2d 143, 152, 437 P.3d 677 (2019) (finding that an appeal was moot
because the Court of Appeals could no longer offer effective relief). However,
Respect Washington contends that Measure l's placement on another ballot is
relief that this court can provide. Even if a case becomes moot, "the court has
discretion to decide an appeal if the question is of continuing and substantial public
interest." Id. "Washington courts have repeatedly entertained suits involving the
right of initiative or referendum despite possible mootness because the suits entail
substantial public interest." Glob. Neighborhood v. Respect Wash.,7 Wash. App. 2d
354, 379, 434 P.3d 1024 (2019). Accordingly, regardless of whether Respect
Washington's claims are moot, we reach the merits of this case.

                                             4
No. 77500-6-1/5


and laches. Second, it argues that the preliminary injunction violated the free

speech rights of the City's voters. Third, it argues that the trial court erred in

granting a preliminary injunction that altered the status quo. Fourth, it argues that

BCI failed to show that substantial injury would result from Measure l's placement

on the ballot. Fifth, it argues that Measure 1 does not exceed the scope of the

City's initiative power, and is legislative in nature. And sixth, it argues that the

petition used to gather signatures did not violate RCW 35.21.005.5

  I.   Statute of Limitations and Laches

       Respect Washington argues that BC! was not entitled to any relief because

its claims were "barred by the statute of limitations or laches." It points out that the

Burien City Council voted to place Measure 1 on the November 2017 ballot at a

public meeting on August, 7, 2017. BC! did not file its complaint until September

8,2017.




       5 Respect Washington also argues that the trial court "erred by shortening
the time to respond to motions." It states that, on September 11, 2017, BCI filed
its motion for a TRO,the trial court "scheduled a preliminary injunction hearing two
days later," and this time frame "did not permit any party to comply with the rules
governing the filing of motions." It relies on King County Local Civil Rule 7(b)(4)(a),
which provides that "[t]he moving party shall serve and file all motion documents
no later than six court days before the date the party wishes the motion to be
considered." However, under King County Local Civil Rule 65(b)(2), a preliminary
injunction hearing "shall be set in conformance with the timing requirements of CR
65(b)." Thus, Local Civil Rule 7(b)(4)(a) does not apply. Under CR 65(b), "[in
case a[TRO]is granted without notice, the motion for a preliminary injunction shall
be set down for hearing at the earliest possible time and takes precedence over
all matters except older matters of the same character." And, "[n]o preliminary
injunction shall be issued without notice to the adverse party." CR 65(a)(1).
Respect Washington does not argue that it lacked notice of the preliminary
injunction. As a result, the trial court did not err in setting a preliminary injunction
hearing two days after it granted BCI a TRO.

                                              5
No. 77500-6-1/6


       Respect Washington asserts first that BCI brought its claims under the

Uniform Declaratory Judgments Act (UDJA), chapter 7.24 RCW. Because the

UDJA does not have its own statute of limitations, it states that "courts are to apply

an analogous statute of limitations." Respect Washington points to three election

related statutes of limitations as examples.

       First, a challenge to the ballot title or summary for a state initiative or

referendum must be brought within 5 days from the filing of the ballot title. RCW

29A.72.080. Second, a challenge to the ballot title for a local ballot measure must

be brought within 10 days from the filing of the ballot title. RCW 29A.36.090. Third,

a challenge to the Secretary of State's refusal to file an initiative or referendum

petition must be brought within 10 days after the refusal. RCW 29A.72.180.

       This court recently considered an identical argument in                 Global

Neighborhood v. Respect Washington, 7 Wash. App. 2d 354, 434 P.3d 1024(2019).

There, on February 22, 2016, the Spokane City Council placed Proposition 1 on

the November 2017 ballot. Id. at 369. Global Neighborhood did not file its

complaint addressing the validity of Proposition 1 until May 2017, and did not move

for a declaratory judgment prohibiting Proposition 1 from being placed on the ballot

until July 28, 2017. Id. at 372-73. The trial court declared Proposition 1 invalid

because it was administrative in nature and exceeded the local initiative power and

entered an injunction directing its removal from the ballot. Id. at 374.

       On appeal, Respect Washington asserted the statute of limitations as a

defense, and provided this court with the same election related statutes of

limitations. Id. at 380-81. This court stated that "[s]ignificant differences lie


                                               6
No. 77500-6-1/7


between a challenge to the title of an initiative and a challenge to the substance of

an initiative." Id. at 381. It explained,

       The initiative if adopted will take effect regardless of any defect in its
       title. If any lawsuit will remedy the flaw in the initiative's name, the
       lawsuit should be brought in advance of the election and in time for
       the secretary of state or local government official to place a proper
       title on the ballot. A challenge to a refusal to place an initiative on
       the ballot also should be brought quickly in order to remedy any
       wrongful refusal to consign the measure to the ballot.

              A challenge to a local initiative as exceeding the scope of a
       municipality's legislative power may be brought after the initiative
       election. If the challenge can be brought after the vote, we should
       erect no impediment by reason of a statute of limitations applying
       before the effectiveness of initiative as an ordinance.

Id.

       As a result, it deemed the preelection challenge to a ballot initiative

"analogous to a challenge to an adopted ordinance or statute." Id. In Washington,

"no statute of limitations applies to a challenge to the constitutionality of a statute

or other action." Id. This court held that, similarly, "no statute of limitations should

apply to the challenge of an ordinance that exceeds the authority of the entity

adopting the measure whether by its legislative body or the voters by initiative." Id.

at 382. It also pointed out that many Washington decisions have "entertained

preelection initiative challenges without suggesting a statute of limitations that

applied before the election might bar such a challenge." Id. We adhere to that

decision, and that find that BCI's claims were not barred by a statute of limitations.

       Alternatively, Respect Washington argues that BCI's claims should have

been barred by laches.




                                              7
No. 77500-6-1/8


      "Laches is an implied waiver arising from knowledge of existing conditions

and acquiescence in them." Buell v. City of Bremerton, 80 Wash. 2d 518, 522, 495
P.2d 1358 (1972). The elements of laches are: "(1) knowledge or reasonable

opportunity to discover on the part of a potential plaintiff that he has a cause of

action against a defendant; (2) an unreasonable delay by the plaintiff in

commencing that cause of action;(3) damage to the defendant resulting from the

unreasonable delay." Id. None of these elements alone raises a laches defense.

Id.

       Respect Washington also raised a laches defense in Global Neighborhood.

7 Wash. App. 2d at 380. There, the trial court issued its decision prohibiting

Proposition l's placement on the ballot a week before the deadline for printing

ballots. Id. at 384. Respect Washington did not seek accelerated review by this

court. Id. at 385. This court determined that, even if Global Neighborhood's delay

in filing its complaint was unreasonable, the delay did not harm Respect

Washington. Id. at 384.

       This court noted that Respect Washington failed to cite authority for the

proposition that a delay in appellate review constitutes harm for purposes of

laches. Id. at 384-85. Its claim also "assume[d] that this court would reverse the

superior court's decision and allow Proposition 1 to be submitted for a vote." Id. at

385. And, it assumed that "it had the right to vote on an initiative that exceeded

the initiative power." Id. This court pointed out that, "[i]f anything, the Spokane

public is prejudiced by the expense incurred by the city of Spokane in conducting

a special election for an initiative beyond the scope of the initiative power." Id.


                                             8
No. 77500-6-1/9


Last, it noted that Respect Washington assumed that "this court lacks authority to

direct placement of Proposition 1 on a later ballot," and "fail[ed] to recognize the

possibility of accelerated review by this court." Id.

       Similarly here, Respect Washington argues that "[t]he delay until . . . the

eve of printing the ballots—never before done in the context of an initiative

challenge—was an unreasonable delay."              Unlike Global Neighborhood, BCI

sought a TRO three days before the printing deadline, sought a preliminary

injunction two days before the printing deadline, and was granted a preliminary

injunction on the same day as the printing deadline. Respect Washington makes

the same assumptions that it did in Global Neighborhood. Its claim of harm

assumes that this court would reverse the trial court's decision, and that it has the

right to vote on an initiative that exceeds the initiative power. And, again, it fails to

recognize the possibility of accelerated review by this court.6

       We adhere to our decision in Global Neighborhood and find that Respect

Washington was not harmed by BCI's delay in seeking a TRO and preliminary

injunction.

 II.   Preliminary Injunction

       Respect Washington makes three arguments regarding the trial court's

decision to grant a preliminary injunction.7 It argues that the trial court(1) violated

        6 In this case, Respect Washington did not seek accelerated review by this
court, or a stay of the trial court's decision. Instead, on October 27, 2017, it filed a
motion to determine whether the preliminary injunction was an appealable order,
and, alternatively, a motion for discretionary review.
        7 Respect Washington also argues that the injunction is invalid because the
trial court did not require BCI to post a bond. Under CR 65(c),"Except as otherwise
provided by statute, no... preliminary injunction shall issue except upon the giving

                                               9
No. 77500-6-1/10


the free speech rights of the City's voters, (2) improperly altered the status quo,

and (3)failed to show substantial injury.

       This court reviews a trial court's decision to grant a preliminary injunction

and the terms of that injunction for an abuse of discretion. Resident Action Council

v. Seattle Hous. Auth., 177 Wash. 2d 417, 428, 327 P.3d 600 (2013). "A trial court

necessarily abuses its discretion if the decision is based upon untenable grounds,

or the decision is manifestly unreasonable or arbitrary." Kucera v. Dep't of Transp.,

140 Wash. 2d 200, 209, 995 P.2d 63(2000).

       A party seeking a preliminary injunction must show '11) that he has a clear

legal or equitable right,(2)that he has a well-grounded fear of immediate invasion

of that right, and (3) that the acts complained of are either resulting in or will result

in actual and substantial injury to him." Tyler Pipe Industries, Inc. v. Dep't of

Revenue,96 Wn.2d 785, 792,638 P.2d 1213(1982)(quoting Port of Seattle V. Intl

Longshoremen's & Warehousemen's Union, 52 Wash. 2d 317, 319, 324 P.2d 1099

(1958)). This listed criteria "must be examined in light of equity including balancing

the relative interests of the parties and, if appropriate, the interests of the public."




of security by the applicant." (Emphasis added.) Respect Washington agrees that
BC! brought its complaint under the UDJA. Under that Act, "The court, in its
discretion and upon such conditions and with or without such bond or other security
as it deems necessary and proper may.. . restrain all parties involved in order to
secure the benefits and protect the rights of all parties to the court proceedings."
RCW 7.24.190 (emphasis added). Accordingly, under RCW 7.24.190, no bond
was required. See Yamaha Motor Corp. v. Harris, 29 Wn. App. 859,865,631 P.2d
423 (1981)(holding that the trial court did not err in failing to require Yamaha to
post a bond where RCW 4.44.480 provides that the court may order a party to
deposit money into the court "with or without security"). The trial court did not err
in failing to require BC! to post a bond.

                                              10
No. 77500-6-1/11


Id. If a party fails to establish any one of these requirements, "the requested relief

must be denied." Kucera, 140 Wash. 2d at 210.

   A. Free Speech

       Respect Washington argues that the preliminary injunction violates the First

Amendment rights of the City's voters. Relying on Coppernoll v. Reed, 155 Wash. 2d
290, 119 P.3d 318(2005), it asserts that the State Supreme Court "has noted that

there are free speech implications in even invalid initiatives."

       The Coppernoll court examined the extent to which the Washington

Constitution permits preelection review of a statewide initiative. Id. at 297, 299. In

doing so, it explained that "[b]ecause ballot measures are often used to express

popular will and to send a message to elected representatives (regardless of

potential subsequent invalidation of the measure), substantive preelection review

may also unduly infringe on free speech values." Id. at 298. But, it recognized

that Washington courts have entertained preelection review of two types of

challenges to statewide initiatives: (1) whether a ballot measure fails to comply

with procedural requirements, and (2)whether a ballot measure exceeds the scope

of the legislative power under article II, section 1 of the Washington Constitution.

Id. at 298-99. Thus, the court recognized that some circumstances warrant

preelection review.

       Next, Respect Washington attempts to distinguish this case from Port of

Tacoma v. Save Tacoma Water,4 Wash. App. 2d 562, 422 P.3d 917 (2018), review

denied 192 Wash. 2d 1026, 435 P.3d 267 (2019). There, the trial court issued a

permanent injunction preventing Save Tacoma Water (STVV) from placing two


                                             11
No. 77500-6-1/12


initiatives on the Tacoma municipal ballot that would limit the availability of

Tacoma's water service. Id. at 566-67. It determined that the initiatives were

beyond the scope of the local initiative power. Id. at 566.

       On appeal, SlIN argued that the trial court's determination and issuance of

an injunction violated its free speech rights under the federal and state

constitutions. Id. at 576. This court disagreed. Id. at 577, 579. It explained that

this argument was rejected by the Ninth Circuit in Angle v. Miller, 673 F.3d 1122

(2012),8 and differentiated the injunction from one that classifies speech on the

basis of subject matter or content. Port of Tacoma, 4 Wash. App. 2d at 577-78. It

stated,

      [T]he injunction rests on the principles that a measure is beyond the
      local initiative power if it is administrative or in conflict with state law.
      Neither the injunction nor the principles on which it is based
      distinguish among measures or in associated speech activities on
      the basis of content or subject matter.
Id. at 578.

       Similarly here, the preliminary injunction rests on the principle that a

measure is beyond the local initiative power if it is administrative in nature.

Respect Washington asserts that, unlike Port of Tacoma, "it is the First

Amendment right of the people of Burien which has been violated." This distinction

between Respect Washington's free speech rights, and the rights of the City's

voters, is not meaningful.       Respect Washington cites no authority for the

proposition that the City's voters have a free speech right under the federal or state


       8 The   Angle court held that "[t]here is no First Amendment right to place an
initiative on the ballot." Id. at 1133.

                                              12
No. 77500-6-1/13


constitutions to vote on an initiative that exceeds the scope of the local initiative

power. Where no authorities are cited in support of a proposition, this court "may

assume that counsel, after diligent search, has found none." DeHeer v. Seattle

Post-Intelligencer, 60 Wash. 2d 122, 126, 372 P.2d 193(1962). Therefore, we do not

consider this argument. RAP 10.3(a)(6)(requiring arguments to be supported by

legal authority).

       The preliminary injunction was based on the initiative exceeding the scope

of the local initiative power, not the substance of the policy stance taken. It does

not violate the free speech rights of the City's voters.

    B. Status Quo

       Respect Washington argues that the trial court improperly disposed of the

entire case by granting BCI "all that they sought in their [c]omplaint." It states that,

by issuing the preliminary injunction on the same date as the deadline for sending

ballots to the printer, the trial court "ensured that Measure 1 would not appear on

the ballot and thus disposed of the case under the guise of granting a preliminary

injunction." Respect Washington also contends that, by removing Measure 1 from

the ballot, the trial court improperly altered the status quo that existed prior to BCI

filing its complaint.

       First, Respect Washington asserts that the trial court erred by effectively

disposing of this case on the merits when it granted the preliminary injunction. It

relies on a proposition from a 1940 State Supreme Court case providing that,

where a preliminary injunction would effectively grant all the relief that could be

obtained by a final decree and would practically dispose of the whole case, it will


                                              13
No. 77500-6-1/14


not be granted. State ex rel. Pay Less Drug Stores v. Sutton, 2 Wash. 2d 523, 532,

98 P.2d 680 (1940).

       In BCI's complaint, it sought a declaratory judgment that "Measure 1 is

procedurally and substantively invalid," an injunction preventing Measure l's

placement on the November 2017 ballot, attorney fees and costs, and "further relief

as the [c]ourt deems just and proper." On September 14, 2017, the same day as

the printing deadline, the trial court issued a preliminary injunction finding Measure

1 invalid and preventing its placement on the November 7, 2017 ballot. The court

appeared to contemplate future action in the case, stating that "[t]he injury if

Measure No. 1 is placed on the ballot now outweighs any delay in having the

Measure on the ballot at a future point in time; mere delay is not the same as an

outright denial."

       After the trial court issued the preliminary injunction, Respect Washington

did not seek a stay of the court's decision, or accelerated review by this court.

Rather, it waited until October 27, 2017 to file a motion with this court, asking us

to treat the order as an appealable order under RAP 2.2(a)(3), or, alternatively, to

grant discretionary review. In January 2018, this court found the order appealable,

and, in July 2018, the trial court proceedings were stayed.

       As a practical matter, the preliminary injunction granted BCI the relief it

sought—a determination that Measure 1 is invalid, and an injunction preventing its

placement on the November 2017 ballot. But, the preliminary injunction was not a

final determination on the merits of the case. It was final only in the sense that the

issue did not appear on the November 2017 ballot. But, the trial court appeared


                                             14
No. 77500-6-1/15


to contemplate future action in the case by referring to the "delay" in having

Measure 1 "on the ballot at a future point in time." And, we agree that placing the

measure on a future ballot was relief that remained available when the preliminary

injunction issued.

       Accordingly, because the preliminary injunction was not a final

determination on the merits, the trial court did not improperly dispose of the case.

       Second, Respect Washington argues that the trial court improperly altered

the status quo by granting BCI a preliminary injunction. It states that the status

quo as of August 7, 2017 "was that Measure 1 was to appear on the ballot."

       A preliminary injunction is designed to preserve the status quo until the trial

court can conduct a full hearing on the merits. Serv. Emps. Intl Union Local 925

v. Univ. of Wash., 4 Wash. App. 2d 605, 621, 423 P.3d 849 (2018), review granted

192 Wash. 2d 1016, 438 P.3d 111 (2019). But, the State Supreme Court has

repeatedly upheld trial court decisions preventing an initiative's placement on a

ballot. See, e.o., Spokane Entrepreneurial Ctr. v. Spokane Moves to Amend

Constitution, 185 Wash. 2d 97, 100-01, 369 P.3d 140 (2016)(affirming trial court's

instruction that initiative be struck from ballot after enough signatures were

gathered to place it on ballot); Ruano v. Spellman, 81 Wash. 2d 820, 821-22, 829,

505 P.2d 447 (1973)(affirming trial court's decision to enjoin initiative from being

placed on ballot after it was certified that initiative had sufficient signatures).

       The status quo was that the Ordinance was in effect. The initiative sought

to alter the status quo. Its placement on the ballot was contingent upon satisfying

the legal requirements for an initiative. Whether it had done so had not been


                                              15
No. 77500-6-1/16


established and was the subject of the litigation. Respect Washington does not

cite authority to the contrary. Where a party fails to cite authority in support of a

proposition, this court "may assume that counsel, after diligent search, has found

none." DeHeer, 60 Wash. 2d at 126.

       The trial court did not improperly alter the status quo by issuing the

preliminary injunction.

   C. Substantial Injury

       Respect Washington argues that BCI has not shown "any kind of substantial

injury resulting from Measure 1 on the ballot." It asserts that, in BCI's motion, the

only specific injury it identified was the "vague claim" of fear of and reluctance to

engage with City personnel, offices, and services if Measure 1 becomes law.

       In issuing the preliminary injunction, the trial court stated,

              The Court has carefully balanced the relative interests of the
      parties and the interests of the public. The injury if Measure No. 1 is
      placed on the ballot now outweighs any delay in having the Measure
      on the ballot at a future point in time; mere delay is not the same as
      an outright denial. The Court finds that Plaintiff has established a
      clear legal right, a well-grounded fear of immediate invasion of that
      right, and that the action sought to be enjoined will result in actual
      and substantial injury.

       BCI attached to its preliminary injunction motion several declarations

addressing future injury. One BCI member, Hugo Garcia, stated that he has close

friends who shared that "they have stayed home and limited the time they go out

to restaurants or grocery shop due to the anxiety and fear [from] the uncertainty of

the sanctuary city ordinance." Rich Stolz, another BCI member and Executive

Director of OneAmerica, an immigrant and refugee advocacy organization,



                                              16
No. 77500-6-1/17


discussed the effects of Measure 1 on the immigrant and refugee community. He

stated that the "polarizing debate over [Measure 1] has raised fears in the

immigrant and refugee community that they should not contact local law

enforcement if they need to report crimes or violations of their own rights or

property."

       Sandy Restrepo, another BCI member and attorney, discussed the effect of

Measure 1 on her immigrant clients. She shared that many of her immigrant clients

"have stated that they are afraid to send their children to school, go to the grocery

store and even call the police to report a crime because the anti-immigrant

sentiment has increased since Respect Washington began collecting signatures."

She offered one example: undocumented immigrant parents came to her office

seeking legal advice, because they were afraid to report to City police that their

child was a victim of sexual assault. They went to Restrepo first to see if they

would risk deportation if they spoke to police officers. She asserted that "[i]f these

repeal efforts continue, our community will only continue to grow more afraid and

not be able to access basic services they are entitled to."

       Respect Washington argues that, even if BCI's claim of fear is not too

vague, BCI's claimed injury "fails to support an injunction because of a lack of

causation." It relies on Clapper v. Amnesty International, USA, 568 U.S. 398, 133
S. Ct. 1138, 185 L. Ed. 2d 264 (2013).




                                             17
No. 77500-6-1/18


       In Clapper, the plaintiffs sought an injunction against surveillance

authorized by Section 702 of the Foreign Intelligence Surveillance Act of 1978, 50

U.S.C.§ 1881a. Id. at 401. They argued that they were suffering ongoing injuries

fairly traceable to the law "because the risk of surveillance under§ 1881a require[d]

them to take costly and burdensome measures to protect the confidentiality of their

communications." Id. at 415. The United States Supreme Court rejected this

argument. Id. at 416. It found that "Mespondents' contention that they have

standing because they incurred certain costs as a reasonable reaction to a risk of

harm is unavailing—because the harm respondents seek to avoid is not certainly

impending." Id. Thus,the Court concluded that "respondents cannot manufacture

standing merely by inflicting harm on themselves based on their fears of

hypothetical future harm." Id.

       Unlike Clapper, the issue here is not standing, or manufacturing standing.

At issue here is whether residents of the City will be harmed by Measure l's

placement on the ballot and passage. The declarations make clear that harm will

result when residents need to contact City employees regarding services or

assistance they are entitled to receive. Specifically, they make clear that, if

Measure 1 is placed on the ballot,• residents' fear of engaging with City personnel

would persist. The mere possibility of Measure l's placement on the November

2017 ballot made residents fearful of deportation and question whether they should

report crimes to police. Even if the fear of deportation is a hypothetical future harm,

residents' decisions not to report crimes based on that fear would result in harm to

the community. And, if Measure 1 passes, residents risk forgoing City assistance


                                             18
No. 77500-6-1/19


they are entitled to receive in order to avoid inquiries into their immigration status.

These harms are neither speculative nor manufactured.

        The trial court did not abuse its discretion in finding that Measure l's

placement on the ballot would result in actual and substantial injury.

 III.   Local Initiative Power

        Respect Washington argues that Measure 1 should not have been stricken

from the ballot, because it is within the scope of the local initiative power and

legislative in nature. The trial court determined that Measure 1 is invalid because

it exceeds the scope of the initiative power and is administrative in nature. Whether

an initiative is beyond the scope of the local initiative power is a question of law

that this court reviews de novo. Protect Pub. Health v. Freed, 192 Wash. 2d 477,

482, 430 P.3d 640 (2018).

        This court generally disfavors preelection review. Id. But, there are narrow

exceptions to this prohibition. Id. One exception "involves determining whether

the 'proposed law is beyond the scope of the initiative power." Id. (quoting Seattle

Bldg. & Constr. Trades Council v. City of Seattle, 94 Wash. 2d 740, 746,620 P.2d 82

(1980)). While statewide initiatives are subject to the scope of the state legislative

power, local initiatives are subject to the scope of the local legislative power. Id.

"These powers are not equivalent." Id.

        Under Amendment 7 to the Washington Constitution, "the people secured

for themselves the right to legislate directly." City of Port Angeles v. Our Water-

Our Choice!, 170 Wash. 2d 1, 7-8, 239 P.3d 589 (2010). However, Amendment 7

does not apply to municipal governments. Id. The scope of the local initiative


                                             19
No. 77500-6-1/20


power is instead governed by statutes and county charters, "and preelection

challenges are subject to a different analysis." Protect Pub. Health, 192 Wash. 2d at

482. The State Supreme Court has recognized multiple limits on the local initiative

power, including the limit that "a local 'initiative is beyond the scope of the initiative

power if the initiative involves powers granted by the legislature to the governing

body of a city, rather than the city itself." Id. at 482-83 (quoting City of Sequim v.

Malkasian, 157 Wash. 2d 251, 261, 138 P.3d 943(2006)).

       A municipality's governing body, also referred to as its "legislative authority,"

"includes the mayor and the city council, but not the electorate." Id. at 483. "When

the legislature enacts a general law granting authority to the legislative body (or

legislative authority) of a city, that legislative body's authority is not subject to

'repeal, amendment, or modification by the people through the initiative or

referendum process." Mukilteo Citizens for Simple Gov't v. City of Mukilteo, 174
Wash. 2d 41, 51, 272 P.3d 227(2012)(quoting Malkasian, 157 Wash. 2d at 265). This

court looks to the language of the relevant statute to determine the scope of the

authority granted by the legislature to the local governing body. Id.

       BCI argues that the legislature has delegated to the City's governing body,

not the City itself, "the powers that Measure 1 seeks to wield through initiative."

The City is a code city. BMC 2.26.010. Under RCW 35A.11.020, "The legislative

body of each code city shall have power to organize and regulate its internal affairs

within the provisions of this title and its charter, if any; and to define the functions,

powers, and duties of its officers and employees." (Emphasis added.)




                                               20
No. 77500-6-1/21


       Measure 1 seeks to repeal an ordinance that, under RCW 35A.11.020, the

legislature granted the Burien City Council authority to pass—the power "to define

the functions, powers, and duties of its officers and employees." Measure 1 would

also add a chapter to the BMC providing that the City "shall not regulate the

acquisition of immigration status or religious affiliation unless such regulation is

approved by a majority vote of the City Council and a majority vote of the people

at a municipal general election." This provision would further constrain the Burien

City Council from exercising its authority to define the functions, powers, and duties

of its officers and employees on the subject of immigration and religious inquiries.

       Respect Washington argues that, in Our Water-Our Choice!, the State

Supreme Court rejected a similar argument regarding RCW 35A.11.020. There,

this court struck two initiatives relating to the regulation of Port Angeles's water

supply on the grounds that the legislature intended Port Angeles's legislative body,

not the city as a whole, to manage its water system. Our Water-Our Choice!, 170
Wash. 2d at 5, 14-15 n.7. It relied on the provision in RCW 35A.11.020 that m[t]he

legislative body of each code city shall have all powers [necessary for] operating

and supplying of utilities and municipal services commonly or conveniently

rendered by cities or towns." Id. at 14 n.7 (alteration in original).

       The State Supreme Court affirmed this court on an alternative grounds,

finding that the initiatives were administrative in nature. Id. at 15-16. It did not

reach the issue of whether the legislature intended only for Port Angeles's

legislative body to manage its water system. Id. at 14-15 n.7. But, it observed in




                                             21
No. 77500-6-1/22


a footnote that, when read out of context, the citation to RCW 35A.11.020 "could

have unintended consequences." Id. It explained,

      Given that the same chapter of the RCW specifically authorizes
      noncharter code cities to "provide for the exercise. .. of the powers
      of initiative and referendum upon electing to do so," RCW
      35A.11.080, reading RCW 35A.11.020 expansively strains the
      statutory fabric. In our view, RCW 35A.11.020 grants code cities
      broad, though specific, powers. . . and does not necessarily speak
      to whether the state legislature intended to grant those powers only
      to its municipal counterpart.
Id. (first alteration in original). Thus, the court indicated that the powers the

legislature granted the legislative bodies of code cities in RCW 35A.11.020 may

not be exclusive, and may be subject to a city's initiative power. If that is the case,

BCI's argument fails.

       Alternatively, the trial court here found that Measure 1 is invalid because it

is administrative in     nature.    "[A]dministrative matters, particularly local

administrative matters, are not subject to initiative or referendum." Our Water-Our

Choice!, 170 Wash. 2d at 8. Generally, "a local government action is administrative

if it furthers (or hinders) a plan the local government or some power superior to it

has previously adopted." Id. at 10. The State Supreme Court has noted that

discerning whether a proposed initiative is administrative or legislative in nature

can be difficult. Spokane Entrepreneurial Ctr., 185 Wash. 2d at 107. In one case, it

described the question as "whether the proposition is one to make new law or

declare a new policy, or merely to carry out and execute law or policy already in

existence." Ruano, 81 Wash. 2d at 823-24.




                                             22
No. 77500-6-1/23


       Measure 1 seeks to repeal the Ordinance, which prohibits City employees

from conditioning services on an individual's immigration status, and prohibits City

personnel from initiating an enforcement action based solely on an individual's

immigration status, race, and other factors. The Ordinance also states,

       A goal of this legislation is to foster trust and cooperation between
       city personnel and law enforcement officials and immigrant
       communities to heighten crime prevention and public safety.

       Since 1992, the King County sheriff's office has embraced this goal
       and outlined supporting policies in its operations manual, with which
       this ordinance is consistent.

       Another goal of this legislation is to promote the public health of City
       of Burien residents.

       On April 22, 2008, King County Superior Court affirmed the principle
       that our courts must remain open and accessible for all individuals
       and families to resolve disputes on the merits by adopting a policy
       that warrants for the arrest of individuals based on their immigration
       status shall not be executed within any of the superior court
       courtrooms unless directly ordered by the presiding judicial officer
       and shall be discouraged in the superior court courthouses, unless
       the public's safety is at immediate risk. Shortly after the affirmation's
       adoption, the King County Executive and Immigration and Customs
       Enforcement agreed to honor this policy.
       In Global Neighborhood, this court found that a similar initiative was

administrative in nature, because it hindered a plan previously adopted by the local

government. See 7 Wash. App. 2d at 399-400. There, the Spokane City Council

had enacted two ordinances prohibiting Spokane Police Department officers from

engaging in bias-based profiling, and, unless required by law, from inquiring into a

person's immigration status.      Id. at 367-68. These ordinances codified two

previously adopted Spokane Police Department policies. Id. at 367. One month

later, Respect Washington submitted a proposed initiative, Proposition 1, that


                                             23
No. 77500-6-1/24


would (1) amend one of the ordinances to eliminate citizenship status from the list

of prohibited factors for city police to consider during investigations,(2) repeal the

other ordinance, and (3) add a new code section that would prohibit Spokane from

limiting any city employee from collecting immigration status information and

sharing that information with federal authorities. Id. at 360, 368.

       In March 2017, Proposition 1 was placed on the November 2017 ballot. Id.

at 369. But, before the election, the trial court entered an injunction removing it

from the ballot. Id. at 374. It determined that Proposition 1 was invalid because it

was "administrative in nature and thereby exceed[ed] the local initiative power."

Id.

       This court affirmed the trial court on appeal. Id. at 405. In doing so, it

recognized that Proposition 1 had at least one characteristic in common with

legislative acts—it adopted "a rule of government permanent in nature." Id. at 398.

And, it agreed with Respect Washington that Proposition 1 maintained some

legislative character "in that the initiative modifie[d], if not reverse[d] in part,

legislative policy established by the city council." Id. at 398-99. But, this court

stated that in "analyzing the legislative or administrative nature of a municipal act,

courts consider the framework of the action." Id. at 399. It explained that

Proposition 1 challenged a Spokane policy, "whose framework's base consists of

administrative building blocks." jçj.

       Specifically, this court noted that Proposition 1 interfered with "Spokane

Police Department policy to limit the circumstances under which law enforcement

officers inquire about immigration and citizenship status." Id. Thus, it determined


                                             24
No. 77500-6-1/25


that Proposition 1 hindered a policy previously adopted by the local government.

Id. It also observed that, though it was unaware of any decision expressly holding

that directions to employees constitute administrative policy, logic supports the

conclusion that "directions to employees constitute administrative, not legislative,

policy." Id. at 400. And, it emphasized "the need for expertise on the challenging

and charged question of whether local government agents should question

individuals about immigration or citizenship status."       Id.   It concluded that

questioning regarding one's citizenship status should "be reserved to the expertise

of law enforcement administrators." Id. at 401.

       Here, BCI does not argue that the Ordinance was based on policies adopted

by the Burien Police Department, similar to the ordinances in Global

Neighborhood. But, a goal of the Ordinance is to "foster trust and cooperation

between city personnel and law enforcement officials and immigrant communities

to heighten crime prevention and public safety." The Ordinance is consistent with

policies supporting this goal in the King County Sheriff's Office operations manual.9

The Ordinance also notes that the King County Superior Court has adopted a

policy that "warrants for the arrest of individuals based on their immigration status

shall not be executed within any of the superior court courtrooms unless directly

ordered by the presiding judicial officer." And, it states that the Ordinance is

"intended to be consistent with federal laws regarding communications between

local jurisdictions and federal immigration authorities."

       9 Consistency with the King County Sheriff's Office operations manual is
relevant, because the City contracts with the King County Sheriff's Office for police
services.

                                             25
No. 77500-6-1/26


       Measure l's attempt to repeal the Ordinance and forbid the Burien City

Council from regulating immigration and religious affiliation inquiries is an attempt

to hinder a plan already adopted by the City. Rather than a new law or policy, it is

an obstacle to implementing the Ordinance, which is meant to be consistent with

King County policies and federal law.

       The Ordinance also involves directions to City officials, employees, and

agents. It forbids them from taking certain actions. Measure 1 would repeal these

directions. At oral argument, Respect Washington agreed that Measure 1 is

"untying [City staffs] hands," and "saying . . . they are no longer prohibited from

asking about immigration." As this court noted in Global Neighborhood, logic

supports the conclusion that "directions to employees constitute administrative, not

legislative, policy." 7 Wash. App. 2d at 400. Administrative matters are not subject

to initiative or referendum. Our-Water-Our Choice!, 170 Wash. 2d at 8.

       And, as this court also noted, there is a need for expertise on the question

of whether local government agents should question individuals about immigration

or citizenship status. Global Neighborhood, 7 Wash. App. 2d at 400. The "need to

weigh conflicting goals before establishing a policy of asking or withholding

questioning regarding one's citizenship status" is recognized in case law and

literature. Id. at 400-01. "Local law enforcement agencies must also navigate

constitutional protections afforded residents before asking for information on one's

status."   Id. at 401.   Because these factors implicate the success of law

enforcement efforts, "questioning should be reserved to the expertise of law

enforcement administrators." Id.


                                            26
No. 77500-6-1/27


       Accordingly, we hold that Measure 1 is invalid because it is administrative

in nature.1°

       We affirm.




WE CONCUR:



         .c.,




      10 Because we hold that Measure 1 is invalid, we need not reach Respect
Washington's argument regarding the petition used to gather signatures for
Measure I.

                                           27